Citation Nr: 0727275	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  02-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Department of Veterans Affairs improved 
death pension benefits.  

2.  Entitlement to additional accrued Department of Veterans 
Affairs benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1950 to September 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied service 
connection for the cause of the veteran's death; Department 
of Veterans Affairs (VA) improved death pension benefits; and 
the appellant's entitlement to accrued VA benefits.  In April 
2002, the RO granted special monthly pension based on the 
veteran's need for regular aid and attendance for the period 
from June 25, 2001, to September [redacted], 2001, for accrued 
benefit purposes.  In June 2002, the appellant submitted a 
notice of disagreement (NOD) with the denial of VA improved 
death pension benefits and the award of special monthly 
pension based on the need for regular aid and attendance for 
the period from June 25, 2001, to September [redacted], 2001, for 
accrued benefit purpose.  

In July 2002, the RO determined that the appellant was 
entitled to payment of VA special monthly pension benefits 
based on the veteran's need for regular aid and attendance 
for accrued benefit purposes in the amount of $94.00.  In 
July 2002, the RO issued a statement of the case (SOC) to the 
appellant which addressed the issues of her entitlement to VA 
improved death pension benefits and VA special monthly 
pension benefits based on the veteran's need for regular aid 
and attendance for accrued benefit purposes.  In August 2002, 
the appellant submitted a NOD with the denial of service 
connection for the cause of the veteran's death.  In 
September 2002, the appellant submitted an Appeal to the 
Board (VA Form 9).  In March 2004, the Board remanded the 
issues of service connection for the cause of the veteran's 
death and the appellant's entitlement to VA improved death 
pension benefits and additional accrued VA benefits to the RO 
for additional action which included issuing a SOC to the 
appellant which addressed the issue of service connection for 
the cause of the veteran's death.  

In June 2006, the RO issued a SOC to the appellant which 
addressed the issue of service connection for the cause of 
the veteran's death.  In February 2007, the RO determined 
that the appellant was entitled to payment of additional VA 
special monthly pension benefits based on the veteran's need 
for regular aid and attendance for accrued benefit purposes 
in the amount of $58.00.   

The appellant did not submit a substantive appeal from the 
denial of service connection for the cause of the veteran's 
death following the issuance of the June 2006 SOC.  
Therefore, the Board does not have jurisdiction over the 
issue and it will not be addressed below.  

The issue of the appellant's entitlement to additional 
accrued VA benefits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the appellant if further action is required on her 
part.  

In September 2002, the appellant submitted a claim for VA 
burial benefits.  In August 2004, the appellant's 
representative at the time submitted a claim of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318 (West 2002).  It appears that the RO 
has not had an opportunity to act upon the claims.  Absent an 
adjudication, a NOD, a SOC, and a substantive appeal, the 
Board does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the appellant wishes to appeal from the 
decision, she has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2006).  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2001.  

2.  The appellant's claim for VA improved death pension 
benefits was received by the RO on October 12, 2001.  

3.  The appellant's countable income exceeded the applicable 
statutory level for the annualized period in which the income 
was received.  


CONCLUSION OF LAW

The criteria for VA improved death pension benefits have not 
been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.3(a), 3.21, 3.23, 3.102, 3.159, 
3.271, 3.272, 3.273, 3.326(a), 3.400(c)(3)(ii) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
appellant's claim of entitlement to VA improved death pension 
benefits, the Board observes that the RO issued VCAA notices 
to the appellant in October 2001 and June 2004 which informed 
her of the evidence generally needed to support a claim of 
entitlement to VA improved death pension benefits; what 
actions she needed to undertake; and how the VA would assist 
her in developing her claim.  The October 2001 VCAA notice 
was issued prior to the February 2002 rating decision from 
which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The appellant 
requested hearings before both a VA hearing officer and a 
Veterans Law Judge.  The requested hearings were scheduled.  
Unfortunately, the appellant either cancelled or failed to 
appear for the scheduled hearings.  There remains no issue as 
to the substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  VA Improved Death Pension Benefits

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension reduced 
by the amount of her countable income.  38 U.S.C.A. § 1541; 
(West 2002); 38 C.F.R. §§ 3.23, 3.273 (2006).  Basic 
entitlement to VA improved pension exists if the appellant's 
income is not in excess of the maximum annual pension rate 
(MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), 
(b) (West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2006).  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a) (2006).  The provisions of 38 
C.F.R. § 3.271 direct, in pertinent part, that:

  (a)  General.  Payments of any kind 
from any source shall be counted as 
income during the 12-month annualization 
period in which received unless 
specifically excluded under § 3.272.  
  (1) Recurring income.  Recurring income 
means income which is received or 
anticipated in equal amounts and at 
regular intervals (e.g., weekly, monthly, 
quarterly, etc.), and which will continue 
throughout an entire 12-month 
annualization period.  The amount of 
recurring income for pension purposes 
will be the amount received or 
anticipated during a 12-month 
annualization period.  Recurring income 
which terminates prior to being counted 
for at least one full 12-month 
annualization period will be treated as 
nonrecurring income for computation 
purposes.  
  (2)  Irregular income.  Irregular 
income means income which is received or 
anticipated during a 12-month 
annualization period, but which is 
received in unequal amounts or at 
irregular intervals.  The amount of 
irregular income for pension purposes 
will be the amount received or 
anticipated during a 12-month 
annualization period following initial 
receipt of such income.  
  (3)  Nonrecurring income.  Nonrecurring 
income means income received or 
anticipated on a one-time basis during a 
12-month annualization period (e.g., an 
inheritance).  Pension computations of 
income will include nonrecurring income 
for a full 12-month annualization period 
following receipt of the income.  

Amounts paid by an appellant for the veteran's just debts and 
expenses of his last illness and burial and the appellant's 
unreimbursed medical expenses, if totaling an amount which is 
or will be in excess of five percent of the maximum income 
rate allowable may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. 
§ 3.272 (2206).  

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(3)(ii) (2006).  

The veteran died on September [redacted], 2001.  The appellant's 
claim for VA improved death pension benefits was received by 
the RO on October 12, 2001.  Therefore, the relevant 
effective date for calculation of the appellant's countable 
income is September 1, 2001.  For the period December 1, 
2000, to November 30, 2001, the MAPR for an otherwise 
eligible claimant without a dependent child was $6237.00.  38 
C.F.R. § 3.23(a)(5) (2000); M21-1, Part I, Appendix B.  

In her October 2001 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse (VA Form 21-534), the appellant reported 
that she received monthly Social Security Administration 
(SSA) benefits of $590.00; had a monthly Medicare deduction 
of $50.00 from that amount; and had paid the veteran's burial 
expenses in the amount of $2062.95.  In October 2001, the 
appellant submitted documentation as to the medical expenses 
associated with the veteran's final illness; payment of the 
veteran's funeral expenses; and her unreimbursed medical 
expenses.  A September 2001 funeral home receipt indicates 
that the appellant paid $500.00 and another individual paid 
$550.00 toward the veteran's funeral expenses.  A September 
2001 VA pharmacy statement in the amount of $36.58 reflects a 
prior balance of $18.00 and August 2001 charges of $18.58.  A 
July 2001 statement from Providence Hospital has handwritten 
notations reflecting that the appellant paid $146.00 towards 
the veteran's prior balance.  A photocopy of the appellant's 
October 2001 pharmacy receipts reflects prescriptions 
totaling $77.87.  

A December 2001 Social Security Administration (SSA) award 
letter indicates that the appellant was awarded monthly 
benefits in the amount of $815.00 commencing on September 1, 
2001, and an additional lump sum payment of $255.00.  

A March 2002 SSA award letter conveys that the appellant was 
entitled to benefits totaling $862.00 effective as of March 
2002.  In April 2002, the appellant submitted her canceled 
check for $1000.00 in payment towards the veteran's funeral 
expenses and December 2001 pharmacy receipts totaling $95.15.  

In a June 2005 written statement from the appellant indicates 
that her sole source of income was her SSA benefits.  She 
clarified that her income was inadequate and caused her to 
live at or below the poverty line.  

The Board has reviewed the probative evidence of record 
including the appellant's written statements on appeal.  In 
calculating the relevant amounts, the Board has erred on the 
side of reducing the veteran's income.  As of September 1, 
2001, the relevant effective date, the appellant had SSA 
benefits in the amount of $10,035.00 for the relevant 
annualization period.  She presented documentation of 
Medicare deductions in the amount of $600.00 and her payment 
of a portion of the veteran's burial costs in the amount of 
$1500.00, the veteran's final expenses and just debts in the 
amount of $183.00, and her own unreimbursed medical expenses 
in the amount of $173.00.  The appellant's countable income 
for the purposes of determining her initial entitlement to VA 
improved death pension benefits was $7579.00.  That amount 
exceeds the relevant MAPR of $6237.00.  While acknowledging 
that the appellant has reported experiencing significant 
financial difficulties, the Board finds that she is not 
entitled to VA improved death pension benefits given that her 
countable income exceeds the statutory limits.  Therefore, 
the benefit sought on appeal is denied.  



ORDER

VA improved death pension benefits are denied.  


REMAND

In September 2002, the appellant submitted claims of 
entitlement to service connection for accrued benefit 
purposes for a chronic pulmonary disorder to include primary 
bronchiogenic in the right chest, lung neoplasms, and 
emphysema; esophageal cancer; prostate cancer; 
hyperthyroidism; diabetes mellitus; hypertension; coronary 
artery disease; syncopal episodes; and laryngeal cancer 
residuals including vocal cord removal.  The RO has not had 
an opportunity to address the claims.  The Board finds that 
the issues of entitlement to service connection for accrued 
benefit purposes for a chronic pulmonary disorder to include 
primary bronchiogenic in the right chest, lung neoplasms, and 
emphysema; esophageal cancer; prostate cancer; 
hyperthyroidism; diabetes mellitus; hypertension; coronary 
artery disease; syncopal episodes; and laryngeal cancer 
residuals including vocal cord removal are inextricably 
intertwined with the issue of the appellant's entitlement to 
additional accrued VA benefits.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Adjudicate the issues of service 
connection for accrued benefit purposes 
for a chronic pulmonary disorder to 
include primary bronchiogenic in the 
right chest, lung neoplasms, and 
emphysema; esophageal cancer; prostate 
cancer; hyperthyroidism; diabetes 
mellitus; hypertension; coronary artery 
disease; syncopal episodes; and laryngeal 
cancer residuals including vocal cord 
removal.  The appellant should be 
informed in writing of the resulting 
decision and her associated appellate 
rights.  The issues are not on appeal 
unless there is a NOD and a substantive 
appeal as to each issue.  

2.  Then readjudicate the issue of the 
appellant's entitlement to additional 
accrued VA benefits.  If the benefit 
sought on appeal is denied, the RO should 
then issue a supplemental statement of 
the case (SSOC) to the appellant.  The 
appellant should be given the opportunity 
to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


 Department of Veterans Affairs


